Citation Nr: 0804703	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  03-06 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from August 1970 to February 
1972.  The veteran also had service in the Army Reserves and 
the Alabama Army National Guard.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

This case was previously before the Board in February 2004, 
but was remanded for additional development.  The case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran 
engaged in combat.

2.  There is no credible supporting evidence of an in-service 
stressor to support a diagnosis of PTSD.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishing service connection for PTSD requires that there 
be (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. § 3.304(f) (2007); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).  

In adjudicating a claim for service connection for PTSD, VA 
is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) 
(2007); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  
VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-
58 (February 8, 2000).  

If VA determines that the veteran did not engage in combat, 
lay testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Instead, there must be credible 
supporting evidence.  The credible supporting evidence is not 
limited to service department records, but can be from any 
source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.   See Moreau, 9 Vet. App. at 396.  

Factual Background and Analysis

In this case, the veteran's service personnel records (SPRs) 
reflect that he served on active duty from August 1970 to 
February 1972.  Morning reports associated with the veteran's 
claims file reveal that he was stationed at Fort Polk, 
Louisiana from May 1971 to November 1971.  The veteran's DD-
214 Form indicates that his military specialty was stock 
control clerk.  It is noted that the veteran had no foreign 
service; however, he was awarded the National Defense Service 
Medal as well as an M-16 Marksmanship Badge.  

The veteran contends that his PTSD is related to his 
involvement in a helicopter crash at Fort Polk, Louisiana in 
Spring 1971.  The Board notes that the veteran does not 
identify any additional stressors related to his service in 
the Army Reserves or Alabama Army National Guard.
Service medical records (SMRs) associated with the veteran's 
claims file show that the veteran was afforded a physical 
examination in August 1970 prior to entrance into service.  
The clinical evaluation was essentially normal, and no 
psychiatric abnormalities were noted at that time.  

In January 1971, the veteran underwent an elective excision 
of a urethral condyloma.  A pre-operative medical history and 
physical examination was also negative for any psychiatric 
abnormalities.  

The Board observes that special orders dated June 1971 and 
July 1971 are associated with the veteran's claims file.  
These special orders detail his appointment or promotion to 
the military occupational specialty (MOS) "76A10," or 
supplyman.  There is no evidence of any psychiatric 
abnormalities or the veteran's claimed involvement in a 
helicopter crash noted in these orders.   

The Board also notes that the veteran underwent a clinical 
evaluation in January 1972 prior to discharge from service.  
The clinical evaluation was normal, and no psychiatric 
abnormalities were noted at that time.  Additionally, there 
were no references to the veteran's claimed involvement in a 
helicopter crash contained in the evaluation report, nor was 
there any diagnosis of or treatment for any injuries 
sustained as a result of a helicopter crash.  In a statement 
dated February 1972, the veteran stated that there had been 
no change in his medical condition since the January 1972 
separation examination.

The veteran submitted numerous VA and private treatment 
records in support of his current claim.  Many of these 
records, however, are unrelated to the claim currently on 
appeal.   

The first pertinent post-service treatment record is dated 
February 2002.  The veteran sought VA care at that time for 
anger management problems.  The evidence of record shows that 
the veteran participated in two anger management classes.  
However, the Board notes that there are no references to the 
veteran's military service or involvement in a helicopter 
crash contained in these treatment records.  Similarly, there 
is no evidence that the veteran was diagnosed with or treated 
for a psychiatric disorder.

In March 2002, the veteran presented to the VA mental health 
clinic for an individual interview.  The veteran indicated 
that he was involved in a helicopter crash in 1970 or 1971 
while the helicopter was practicing maneuvers.  The veteran 
stated that he did not have thoughts of death as a result of 
this incident, but that he was "getting out of here."  
Strangely, the veteran noted that he was absent for two days 
following the crash, but that he had no recollection of what 
he did during that time period.  The veteran was not charged 
with being absent without leave, and had no memory of seeing 
liquor bottles, car damage or increased mileage on the 
odometer when he awoke in his car after the crash.  According 
to the veteran, he was taken to the hospital, examined, and 
released.

The veteran reported symptoms of social isolation and 
withdrawal at the time of the interview.  He also reported 
significant anger management problems as well as involvement 
in fights.  The examiner concluded that the veteran's 
condition was difficult to diagnose at that time.  In 
particular, the examiner pointed out that the veteran "is 
very difficult to have a conversation with.  He is very 
verbally controlling and repetitive in an evasive sort of 
manner."  The examiner also noted that the predominant 
feature of the veteran's presentation included anger 
problems, as well as a fear of being labeled "mentally 
ill."  The examiner indicated that the diagnosis of PTSD 
remained an open question which could not be answered at that 
time.

An April 2002 treatment summary by L. Peralme, Ph.D. 
indicated that the veteran was seen at the Birmingham Vet 
Center since July 2001 for anger management issues.  These 
issues purportedly stemmed from the veteran's involvement in 
the helicopter crash at Fort Polk.  Dr. Peralme indicated 
that the veteran successfully participated in and completed 
the Basic Anger Management Class, and that he was currently 
enrolled in the Intermediate Anger Management Class.  

The Board notes that the veteran submitted a PTSD 
questionnaire to VA in August 2002.  The veteran described 
his in-service stressful event as a helicopter crash which 
allegedly occurred at Fort Polk, Louisiana in Spring 1971.  
The veteran indicated that he was attached to the "HQ DET. 
Company, 5th USA Battalion, 2nd Brigade" at that time.  The 
veteran also noted that he was unable to recall any of the 
"several" individuals involved in the crash.

The veteran presented to VA in May 2002 as part of a PTSD 
screening examination.  The veteran reported profound anger 
management problems, insomnia, social isolation, a mildly 
depressed mood, anxiety, and relationship problems at the 
time of the examination.  According to the veteran, his anger 
control problems and insomnia were present for many years, 
but worsened during the last few years.  The examiner noted 
that the veteran went to significant lengths to explain to 
the examiner that he was not "crazy."

The veteran indicated that his friends at church told him 
that he might have PTSD as a result of the helicopter crash.  
The veteran stated that he had no recollection of the crash 
or the several days following the crash.  The veteran 
purportedly went missing for two days after the crash, and 
when he reappeared, he had no memory of the crash or the 
intervening time period.

The veteran provided a social history in which he denied 
serving in Vietnam or in a war/combat zone.  The veteran 
acknowledged a history of physical confrontations, including 
involvement in two to three fights during the past year.  The 
examiner described the veteran as a "poor historian" 
regarding the events surrounding the claimed helicopter 
crash, and noted that the veteran was incapable of providing 
insight into his past and current psychological functioning 
(except to describe his anger triggers).  

The examiner noted that the veteran denied all symptoms 
related to PTSD except for hyper-arousal.  The examiner 
further observed that the veteran did not re-experience PTSD 
symptoms, nor did he have an increased startle response.  The 
veteran did, however, report feeling "a bit nervous" when 
hearing the sound of a helicopter.  The examiner diagnosed 
the veteran as being possibly status-post closed head injury 
and indicated that a PTSD diagnosis was "not likely."  The 
examiner opined that a frontal lobe injury could partially 
explain the veteran's disinhibition and impulse control 
problems.

A VA mental health treatment plan also dated May 2002 
diagnosed the veteran as having "intermittent explosive 
disorder vs. post-concussive syndrome (impulse aggression is 
primary symptom").  The examiner prescribed medication to 
the veteran and encouraged him to continue attending anger 
management classes.  

A September 2002 VA mental health clinic follow-up treatment 
note found the veteran to be angrier.  The veteran indicated 
that the medications prescribed to him were ineffective in 
managing his anger.  The examiner diagnosed the veteran as 
having intermittent explosive disorder and post-concussion 
syndrome.  However, the Board notes that the examiner did not 
link these conditions to any in-service event.

The Board notes that the veteran underwent a VA psychosocial 
assessment in November 2002.  The veteran provided a pre-
military social history which was negative for any 
significant traumatic events.  The veteran reported no 
problems during basic training and indicated that he 
participated in advanced military training at Fort Polk.  The 
veteran stated that he worked as a supply clerk issuing 
equipment to new recruits.  The veteran denied any problems 
during advanced military training.  The veteran also denied 
having any combat experiences.

The veteran did, however, relate that he was involved in a 
helicopter crash while conducting "stateside maneuvers" at 
Fort Polk.  The veteran indicated that he had no recollection 
of this incident except that the helicopter was "diving and 
crashed."  He also noted that he currently had an inability 
to control his anger.  The veteran stated that he was fearful 
that he might harm someone else as a result of his mood 
swings, and that his family was concerned that someone might 
hurt the him.  The veteran recalled a prior incident at work 
where he physically assaulted a co-worker who "hit at me."  
The examiner diagnosed the veteran as having post-concussion 
syndrome and non-combat related PTSD.    

In his substantive appeal dated March 2003, the veteran noted 
that his lone in-service stressful event was his alleged 
involvement in a helicopter crash at Fort Polk, Louisiana.  
The veteran indicated that he experienced stressful dreams 
about the helicopter crash, and that these dreams hindered 
his ability to sleep.  

The Board notes that the RO submitted a request in October 
2004 to the United States Army and Joint Services Records 
Research Center (JSRRC) in an effort to corroborate the 
veteran's claimed in-service stressor discussed above.  
Correspondence from the JSRRC stated that the veteran 
provided insufficient information to conduct a meaningful 
search of the records, and that it was not possible to 
corroborate the veteran's claimed stressor at that time.  

The Board observes that the RO submitted a second request to 
the JSRRC seeking information related to the veteran's 
involvement in a helicopter crash at Fort Polk during the 
period May 18, 1971 to June 8, 1971.  Correspondence from the 
JSRRC stated that a search was coordinated with the National 
Archives and Records Administration (NARA), The Center for 
Military History (CMH), and the United States Army Military 
History Institute (MHI), but that there was no evidence of a 
helicopter crash as described by the veteran during that 
time.  The JSRRC advised the RO to obtain morning reports 
from the National Personnel Records Center (NPRC) for 
additional information.  

As noted above, morning reports associated with the veteran's 
claims file indicate that he was stationed at Fort Polk 
during the period May 1971 to November 1971.  There were no 
references to a helicopter crash contained in these reports.  
Likewise, there was also no evidence to show that the veteran 
was diagnosed with or treated for a psychiatric disorder 
during that time period.  The service department informed the 
RO in August 2004 that no mental hygiene records pertaining 
to the veteran were found.  

The Board notes that the veteran was afforded a comprehensive 
VA Compensation and Pension (C&P) Examination in July 2007 in 
connection with the current claim.  The examiner reviewed the 
veteran's claims file.  The veteran reported that he was 
irritable and easily angered, that he slept poorly and 
engaged in several aggressive episodes, especially when 
provoked, which resulted in "assaultive" acts.  The 
examiner noted that the veteran did not currently receive 
mental health treatment at the time of the examination.  
Moreover, the veteran was unable to explain why he 
voluntarily stopped receiving VA mental health treatment in 
2003.   

The veteran provided a military history in which he 
identified his military specialty as stock control clerk.  He 
also denied participating in combat.  However, the veteran 
admitted to drinking daily in service, but indicated that he 
never got into trouble as a result of this behavior because 
he was the personal driver for a colonel.  The veteran also 
recounted the purported 1971 helicopter crash discussed 
above.  

The veteran indicated that he disappeared for two days 
following the crash and was eventually discovered driving his 
car on base.  The veteran denied feelings of intense fear, 
hopelessness, or horror as a result of the incident.  The 
veteran was unable to recall the helicopter crash or the 
names of any other individuals involved in the incident.  He 
was also uncertain whether he sustained any injuries at that 
time.  The veteran denied any post-military stressors.        

The examiner described the veteran's psychosocial impairment 
as moderately severe and pointed out that the veteran had 
difficulty getting along with others.  Upon mental status 
examination, the examiner noted that the veteran experienced 
sleep impairment which prevented him from enjoying "deep 
sleep."  The examiner also noted the veteran's history of 
inappropriate behavior and poor impulse control.  The 
examiner diagnosed the veteran as having intermittent 
explosive disorder, and explicitly noted that the veteran did 
not meet the DSM-IV criteria for a diagnosis of PTSD.  In 
support of this conclusion, the examiner noted that a review 
of the veteran's claims file revealed (1) no link between the 
veteran's psychological symptoms and a helicopter crash; (2) 
insufficient evidence to establish the alleged stressor; and 
(3) insufficient evidence of the presence of PTSD symptoms to 
warrant a PTSD diagnosis.    
  
The veteran's wife submitted a statement to VA in support of 
the veteran's claim in July 2007.  The Board notes that the 
content of this statement largely consists of examples of the 
veteran's negative attitude and impulsive nature, as well as 
examples of the consequences which have resulted from the 
veteran's behavior.   
 
Given the evidence of record, the Board concludes that post-
traumatic stress disorder was not incurred in or aggravated 
by service, and that the veteran is not entitled to service-
connection for his PTSD in this case.  The veteran was 
informed of the need to provide specific information 
concerning in-service stressful events in a letter dated 
March 2002.  This letter asked the veteran to describe the 
event or events experienced during his military service which 
contributed to his current claim for service-connected PTSD.  
The veteran was also asked to provide specific information 
concerning dates, places, unit of assignments, names or other 
identifying information of individuals involved, and any 
medals or citations received in order to corroborate his 
alleged stressor.  The veteran was also informed that an 
incomplete response or a failure to respond would make it 
difficult or impossible to obtain evidence related to in-
service stressor corroboration.  

Additionally, the Board notes that the veteran was informed 
in March 2004 that he could submit alternate sources of 
evidence, including lay statements, in support of his claim.  
However, the veteran indicated on numerous occasions that he 
could not remember the names of any fellow service members 
involved in the claimed crash.  The Board notes that the 
veteran maintained the same stressor throughout the duration 
of his claim, but unfortunately, a helicopter crash as 
described by the veteran is not corroborated by the evidence 
of record.  

The Board observes that the veteran did not submit any 
additional evidence following the issuance of the October 
2007 Supplemental Statement of the Case (SSOC) which could 
be used to corroborate the veteran's claimed in-service 
stressor.

The Board notes that the veteran's records do not reflect, 
and he has not alleged, that he received any of the 
decorations or awards traditionally associated with someone 
having engaged in combat such as the Combat Infantryman 
Badge, Purple Heart, or other awards signifying valor that 
could support a finding of having engaged in combat.  In the 
absence of such awards, the veteran must show by other 
evidence that he engaged in combat.  The Board notes that 
VAOPGCPREC 12-99 advises that determinations as to whether a 
veteran engaged in combat with the enemy must be made on a 
case-by-case basis.  The Board finds that the veteran did not 
engage in combat with the enemy during his active duty period 
from August 1970 to February 1972 based on the evidence of 
record.  In fact, the Board observes that the veteran 
specifically denied combat participation during the July 2007 
VA C&P examination.

Therefore, the veteran must provide credible corroborating 
evidence to establish the occurrence of a claimed stressor.  
See Dizoglio, supra; see also Doran v. Brown, 6 Vet. App. 
283, 289 (1994) (noting that a non-combat stressor must be 
corroborated by credible supporting evidence).  The veteran 
does not have to provide information to corroborate every 
detail of a stressor.  See Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997); see also Pentecost v. Principi, 16 Vet. App. 124, 
128-129 (2002).  However, the veteran must provide 
sufficiently detailed information about at least one incident 
to enable VA to corroborate the stressor.  He has not done so 
here, even though this responsibility rests with him under 38 
C.F.R. § 3.159(c)(2)(i) and he had ample notice of the 
importance of a verified stressor in this case.  

The veteran was diagnosed as having PTSD in a November 2002 
VA treatment note.  However, the medical record does not 
reflect what stressor resulted in the diagnosis, nor is there 
evidence of whether a diagnostic assessment performed.  The 
Board also notes that the veteran received other diagnoses 
such as post-concussion syndrome and intermittent explosive 
disorder.  However, at no time was a diagnosis of PTSD 
provided that was based on a review of a corroborated 
stressor, a requirement to establish service connection.  If 
it is the veteran's opinion that he has other psychiatric 
disorders that were incurred in service, he may file a claim 
for those disabilities with the RO.  
        
The Board further notes that there is no evidence of record, 
other than the veteran's own statements which link his PTSD 
to his claimed involvement in a helicopter crash.  However, 
the Court has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In summary, the Board has considered the veteran's statements 
as well as the evidence of record.  However, as noted 
previously, service connection for PTSD requires a diagnosis 
of the condition; a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  While the sufficiency of a 
stressor to support a diagnosis of PTSD is a medical 
determination, a non-combat veteran's stressor still must be 
verified by credible corroborating evidence. 

Given the response from JSRRC and the fact that the veteran 
has not been able to provide other sufficiently specific 
information to corroborate his alleged in-service stressor, 
the Board finds that the veteran does not have a verified in-
service stressor.  See Coburn v. Nicholson, 19 Vet. App. 427, 
432-33 (2006).  In the absence of a corroborated stressor, 
the veteran's claim for service connection for PTSD, 
regrettably, must be denied.  Moreover, the July 2007 VA 
examination report provides significant evidence against the 
claim as the examiner conducted a review of the claims 
folder, a mental status examination, and determined that the 
veteran did not meet the requirements for a diagnosis of 
PTSD.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  In this case, 
the preponderance of the evidence is against the claim for 
service connection, and therefore, service connection for 
PTSD is denied.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of two 
letters dated March 2002.  The initial March 2002 letter 
informed the veteran of what evidence was required to 
substantiate a claim for service connection generally and of 
the veteran's and VA's respective duties for obtaining 
evidence.  An additional letter also sent in March 2002 
informed the veteran of the information and evidence needed 
to substantiate a service connection claim based on PTSD.  
This letter asked the veteran to describe the event or events 
experienced during his military service which contributed to 
his current claim for service-connected PTSD.  The veteran 
was also asked to provide specific information concerning 
dates, places, unit of assignments, names or other 
identifying information of individuals involved, and any 
medals or citations received in order to corroborate his 
alleged stressor.  The veteran subsequently submitted a PTSD 
questionnaire to the RO in response to this letter.  

While these letters did not explicitly ask that the veteran 
provide any evidence in his possession that pertains to the 
claim, as per § 3.159(b)(1), he was advised of the types of 
evidence that could substantiate his claim and to ensure that 
VA receive any evidence that would support the claim.  
Logically, this would include any evidence in his possession.  
  
Following a February 2004 Board remand, the veteran received 
additional VCAA notice by way of a letter dated March 2004.  
This letter asked the veteran to submit evidence and/or 
information in his possession to the AOJ.  The veteran was 
also informed that he could submit alternate sources of 
evidence, including lay statements, in support of his claim.  
However, the veteran indicated as early as August 2002 in a 
PTSD questionnaire that he could not remember the names of 
any fellow service members involved in the claimed incident.  
Although the March 2004 notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a Supplemental Statement of the Case 
issued in October 2007 after the notice was provided.  The 
Board observes that the veteran did not submit any additional 
evidence following the issuance of the October 2007 SSOC 
which could be used to corroborate the veteran's claimed in-
service stressor.  For these reasons, it is not prejudicial 
to the veteran for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran had actual knowledge of 
what type of information and evidence was needed to 
substantiate his claim for service connection, and he was 
provided, in a letter dated October 2007, with notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  
Moreover, as service connection is denied, no effective date 
or rating will be assigned thus making the untimely notice in 
this case non prejudicial.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) the veteran clearly has 
actual knowledge of the evidence he is required to submit in 
this case based on the March 2002 and March 2004 letters; and 
(2) based on the veteran's contentions and the communications 
provided to the veteran by the VA over the course of this 
appeal (including the rating decision dated May 2002, the 
Statement of the Case dated July 2002, and Supplemental 
Statements of the Case dated March 2003 and October 2007), he 
is found to be reasonably expected to understand from the 
notices provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was also afforded a comprehensive VA 
C&P examination in connection with the current claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


ORDER

Service connection for PTSD is denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


